UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Economic Development Zone of Hanzhong City, Shaan’xi Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 29-85257870 (Registrant's telephone number) Copy of Communications to: Bernard & Yam, LLP Attn: Bin Zhou, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone: 212-219-7783 Fax: 212-219-3604 Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: as of December 31, 2011, 156,000,000 shares of common stock and as of March 23, 2012, 156,000,000 shares of common stock. The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant, as of Mach 05, 2012, was approximately $198,014, computed by reference to the last reported sale price of $0.0032 per share on March 05, 2012. All executive officers and directors of the registrant have been deemed, solely for the purpose of the foregoing calculation, to be "affiliates" of the registrant. RDGPreambleEnd TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 2. Properties 6 Item 3. Legal Proceedings 7 Item 4. Removed and Reserved 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management's Discussion and Analysis of Financial Condition andResults of Operations 8 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting andFinancial Disclosure 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters 21 Item 13. Certain Relationships, Related Transactions and Director Independence 22 Item 14. Principal Accounting Fees and Services 22 PART IV Item 15. Exhibits, Financial Statement Schedules 23 Signatures 24 Attachments: Financial Statements 25 PARTI Item 1.Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may,” "will,” "should,” "expects,” "plans,” "anticipates,” "believes,” "estimates,” "predicts,” "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we,” "us,” "our,” “the Company,” and "China Forestry" mean China Forestry, Inc. and all of our subsidiaries, unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview We were originally incorporated in Nevada on January 13, 1986. Since inception, we have not had active business operations and were considered a development stage company. In 1993, we entered into an agreement with Bradley S. Shepherd in which Mr. Shepherd agreed to become an officer and director and use his best efforts to organize and update our books and records and to seek business opportunities for acquisition or participation. The acquisition of the share capital of Hong Kong Jin Yuan was such an opportunity. As a result of a Share Exchange, Hong Kong Jin Yuan became our wholly-owned subsidiary, Harbin SenRun became our indirect wholly-owned subsidiary, and we succeeded to the business of Harbin SenRun Forestry Development Co., Ltd., a producer of forest products with approximately 1,561 hectares of State forest assets located mainly over the Small Xing An Mountains, Jin Yin County, and the Harbin Wu Chang District of Heilongjiang Province of Northern China. Harbin SenRun was founded in 2004. Historically, it had a workforce of approximately 8 full time employees, mainly in sales, administration and in supporting services. It recruited temporary part-time workers to carry out felling, cutting and forestry plantation and protection.Its principal revenue was log sales. Harbin SenRun lost its wood-cutting quota for log sales from the Bureau of Forestry for the year ended December 31, 2007, and, as a result, did not have any revenues for that period.While Harbin Senrun has applied for a wood cutting quota in subsequent years, it has not been successful in acquiring one. On December 14, 2010, we simultaneously entered into and closed the transactions contemplated by a Sale and Purchase Agreement with Land Synergy Limited (as Purchaser), a company incorporated in the British Virgin Islands (“Land Synergy”) and sold to Land Synergy100% of the share capital of Hong Kong Jin Yuan, including its wholly-owned subsidiary, Harbin SenRun, for US$2,000. As a result, we no longer engage in the timber business operations. 1 On July 15, 2010, we entered into a Share Exchange with Financial International (Hong Kong) Holdings Co. Limited (“FIHK”). From April 1, 2010 to May 20, 2011, FIHK had a series of contractual arrangements with Hanzhong Hengtai Bio-Tech Limited (“Hengtai”), a company organized and existing under the laws of the People’s Reuplic of China that is engaged in the plantation and sale of garden plants used for landscaping, including Chinese Yew, Aesculus, Dove Tree and Dendrobium. On May 20, 2011, FIHK exercised its rights under the Exclusive Option Agreement to direct Xi’An Qi Ying Bio-Tech Limited, a company organized and existing under the laws of the People’s Republic of China (“Xi’An Qi Ying”), the indirect wholly owned subsidiary of FIHK, to acquire all of the equity capital of Hengtai.The Exclusive Option Agreement was exercised in a manner that the shareholders of Hengtai transferred all of their equity capital in Hengtai to Xi’An Qi Ying.At or about the same time, Spone Limited, a company organized and existing under the laws of the Hong Kong SAR of the People’s Republic of China (“Spone”), acquired all of the capital stock of Xi’An Qi Ying, so that it became a direct wholly owned subsidiary of Spone.FIHK then acquired all of the capital stock of Spone, so that it became a direct wholly owned subsidiary of FIHK. As a result, Hengtai became an indirect wholly owned subsidiary of FIHK and also accordingly became the indirect wholly owned subsidiary of us. Hengtai was incorporated on October 22, 2003 with a registered capital of 15.0 million RMB.The registered address of Hengtai is in Economic Development Zone of Hanzhong City, Shaan’xi Province, China.Hengtai possesses several permits and licenses for its plantation business, including a Seedling Production Permit, a Forestry User Right, and a Seedling Operations Permit. Chinese Yew is the major product of Hengtai and the company plants two types that carry the biological names Taxus chinensis var. mairei and Taxus media.Currently, they take up approximately 28% of the planting area of the company. Hengtai currently has 29 full-time employees, including 3 members of management, 19 agricultural experts, 5 employees in sales and marketing, and 2 administrative employees. 2 A diagram depicting the organizational structure of the Registrant after the termination of the VIE Contracts and the exercise of the Exclusive Option Agreement follows: There were no material early termination penalties incurred by the Registrant in connection with the termination of the VIE Contracts described herein. 3 Description of Business of Hengtai Overview.Hengtai is engaged in the business of plantation and sale of garden plants including Chinese Yew, as well as Aesculus, Dove Tree and Dendrobium, among others. Hengtai was incorporated on October 22, 2003 with a registered capital of RMB 15 million.The registered address of the Company is located in Economic Development Zone of Hanzhong City, Shaan’xi Province, China. In the year 2007, Hengtai was acknowledged by Hanzhong Forestry Bureau as the “Leading Business of Forestry Commercialization.” The planting methods applied to the Chinese Yew and Dendrobium by Hengtai are endorsed by the Ministry of Science & Technology of China under the China Spark Program with the license number “Guo Ke Fa Ji Zi [2006]-377” in year 2006. Products and Production.Hengtai currently has 13 forestry centers and occupies approximately 16.0 square kilometers (or 24,000 Mu). It is estimated that Hengtai has over 11,000,000 valuable plants, including 8,000,000 Chinese Yews, 1,000,000 Chinese Dove Trees, 300,000 Aesculus, 2,000,000 Dendrobium (and 30+ other species, including Crape Myrtle, Magnolia Denudate, Osmanthus Fragrans etc.). Chinese Yew is the primary product of Hengtai and the Company is focusing its efforts on planting two types of Chinese Yews that carry the biological namesTaxus chinensisvar.maireiandTaxus media. Currently they take up approximately 28% (4.5 sq km or 6750 Mu) of the planting area of the Company. According to a finding of the Chinese government, Chinese Yews species likeTaxus mediaandTaxus chinensishave Paclitaxel content in their bark.Paclitaxel is an FDA approved chemical for use in the treatment of certain cancers and is marketed by Bristol Myers Squibb Corp., among other companies, in many countries as a chemotherapy agent for the treatment of cancer. Hengtai’s open wood field planting area also carries a variety of other plants among Chinese Yew in order to optimize the use of the terrain. Mixed planting of taller plants not only will provide shade for Chinese Yews in the field; but also will diversify the income source of the Company. Currently, Chinese Yew is mixed planted with species includingmagnolia grandiflora, fragrans,crape myrtle, ginkgo,Davidia involucrateand horse chestnut. Leveraging on the current land policy of China, which allow farmers to trade, purchase or sell their land rights, Hengtai works with local small farmers to commercialize their farm land by growing and selling Chinese Yew under the coordination of the Company. Training and technology transfer to the farmers is backed up by agricultural associations and academic institutes, namely Xi’an Agricultural University and Shaan’xi Agricultural Science & Technology Academy. Sales and Marketing Currently our Chinese Yew and other plants are all sold as garden plants in potted form used in landscaping across China. Hengtai develops the landscaping markets for Chinese Yew and other plantations in key Chinese cities including Beijing, Shanghai, Chongqing, among others by virtue of establishing garden plants landscape exhibitions in selected cities. The management believes that sales of Chinese Yew will also promote the sales of other seedlings and garden plants provided by the Company. Seven sales areas throughout China are identified by Hengtai, namely (a) Eastern China; (b) Southern China; (c) Central China; (d) Northern China; (e) Northwest China; (f) Southeast China; and (g) Northeast China. Sales agencies were appointed in each sales district in order to distribute its ornamental plant products. Customers Hengtai had established contractual relationships with domestic customers to sell its Chinese Yew and other garden plantation. The following are the three largest customers in 2011, which represents37.9% of its sales in 2011: No. Customers % 1 Ruby Green Engineering Co., Ltd. Shanxi 18.39% 2 Chongqing City, Black Rock Hill Comprehensive Tourism Development Co., Ltd. 13.19% 3 Qingdao Shao Hua Flower Garden Co., Ltd. 6.29% 4 Research and Development None. Competition and Market Position Competition in the gardening plantation industry of China is mostly fragmented. We see no strong competitor to the Company in Shaan’xi Province of China. There are, however, two to three Chinese Yew producers in China in possession of total plantation area of over 33.3 sq km (or 50,000 Mu), compared to the 16 sq km (or 24,000 Mu) of Hengtai. Each of these competitors has an annual production capacity of 50 million Chinese Yew, mainly of the speciesTaxus Chinensis. Our competitive position will depend on our ability to attract and retain sufficient farm land for open wood field, develop effective gardening solutions, achieve economies of scale, develop and implement production and marketing plans, and secure adequate capital resources. We believe that we compete primarily on the basis of our product quality, reliability, economies of scale, experienced and stable management and plantation team, customer value and stability in supply and cost of Chinese Yew.Furthermore, Hengtai is situated in Hanzhong City, Shannxi province,.We believe that the geographical location of Hanzhong City, which is in a subtropical basin area with sufficient rainfall and moist climate, constitutes the optimal biological environment for the growth of the Yew across China and hence one of the key factors that allows us to compete favorably in the long term. Regulatory Environment Overview.China is transitioning from a planned economy to a market economy. While the Chinese government has pursued economic reforms since its adoption of the open-door policy in 1978, a large portion of the Chinese economy is still operating under five-year plans and annual state plans. Through these plans and other economic measures, such as control on foreign exchange, taxation and restrictions on foreign participation in the domestic market of various industries, the Chinese government exerts considerable direct and indirect influence on the economy. Many of the economic reforms carried out by the Chinese government are unprecedented or experimental, and are expected to be refined and improved. Other political, economic and social factors can also lead to further readjustment of such reforms. This refining and readjustment process may not necessarily have a positive effect on our operations or future business development. Our operating revenue may be reduced by changes in China's economic and social conditions as well as by changes in the policies of the Chinese government, such as changes in laws and regulations (or the official interpretation thereof), measures which may be introduced to control inflation, changes in the interest rate or method of taxation, and the imposition of additional restrictions on currency conversion. China’s legal system is a civil law system. Unlike the common law system, the civil law system is based on written statutes in which decided legal cases have little value as precedents. In 1979, China began to promulgate a comprehensive system of laws and has since introduced many laws and regulations to provide general guidance on economic and business practices in China and to regulate foreign investment. Progress has been made in the promulgation of laws and regulations dealing with economic matters such as corporate organization and governance, foreign investment, commerce, taxation and trade. The promulgation of new laws, changes of existing laws and the abrogation of local regulations by national laws could have a negative impact on our business and business prospects. In addition, as these laws, regulations and legal requirements are relatively recent, their interpretation and enforcement involve significant uncertainty. Permits.We are subject to many general regulations governing business entities and their activities in China including, among other things, the Permits for Seedling Operation, Permit for Seedling Production and Forest User Rights. We are required to renew, pass an examination with respect to, or make a filing in connection with these licenses and certifications on a regular basis. At provincial level we are also required to report our Chinese Yew sales and processing to the Shaan’xi Forestry Bureau of China. We are not aware of any material violations of permits, licenses or approvals that have been issued with respect to our operations. We expect to comply with all applicable laws, rules and regulations relating to our business, and at this time, we do not anticipate incurring any material capital expenditures to comply with any environmental regulations or other requirements. 5 Intellectual Properties None. Employees As of March 20, 2012, there are currently 29 full-time employees, including 8 members of management and administrative staff, 12 agricultural experts and 9 marketing employees. All employees of the company are located in China. We believe that we maintain good relationships with our employees, and have not experienced any strikes or shutdowns and have not been involved in any labor disputes. Item 2.Properties Hengtai.Hengtai has the following land user right: Xiao He Forestry Center This forest land is located near Lan Jia Wan, Cheng Gu County, Shaan’xi Province of China, with an area of approximately 0.49 sq km (or 737 Mu) recorded under the Forest Right Certificate. Hengtai held the forest land use right, woodland ownership right and woodland use right for a period of up to March 26, 2077. We have the right to grow Chinese Yew on this land. The following table illustrates our 13 forestry centers in detail, which comprise land rented from local farmers: Area No. Forestry Center Location sq km Mu Major Plantation 7 Xiao He Forestry Center Xiaohe Town, Chenggu County, Hanzhong City Chinese Yew 9 Xi Xiang Forestry Center Xixiang County, Hanzhong City Aesculus 10 Lan Kong Forestry Center Economic Development Zone, Hanzhong City Aesculus 6 Chen Jia Ying Forestry Center Hantai District, Hanzhong City Taxus Media 8 Tian Ming Forestry Center Tianming Town, Chenggu County, Hanzhong City Aesculus 5 Jin Hua Forestry Center Hantai District, Hanzhong City Chinese Yew 13 Ping Wu Forestry Center Pingwu County, Sichuan province 60 Dove Tree 11 Hu Xian Forestry Center Hu County, Hanzhong City 60 Aesculus 4 Jia You Zhan Forestry Center Economic Development Zone, Hanzhong City 54 Chinese Yew 3 Yuan Shang Forestry Center North Economic Development Zone, Hanzhong City 30 Chinese Yew 1 Long Jiang Forestry Center Hantai District, Hanzhong City 30 Dove Tree, Magnolia Denudate 2 Tang Ying Forestry Center Hantai District, Hanzhong City 23 Aesculus 12 Shi Hu Forestry Center Economic Development Zone, Hanzhong City 14 Dendrobium 　 Total 　 　 6 Item3.Legal Proceedings We know of no material, active or pending legal proceedings against us, our subsidiaries or our property, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholders are an adverse party or have a material interest adverse to us. Item4.Removed and Reserved None. PART II Item5.Market for Company’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on a limited basis on the Over-the-Counter Bulletin Board ("OTCBB") under the symbol “CHFY.” The quotation of our common stock on the OTCBB does not assure that a meaningful, consistent and liquid trading market currently exists. We cannot predict whether a more active market for our common stock will develop in the future. In the absence of an active trading market: 1) Investors may have difficulty buying and selling or obtaining market quotations; 2) Market visibility for our common stock may be limited; and 3) A lack of visibility of our common stock may have a depressive effect on the market price for our common stock. The following table sets forth the range of high and low prices of our common stock as quoted on the OTCBB during the periods indicated. The prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The transfer agent for our common stock is Interwest Transfer Co., Inc., 1981 East 4800 South, Ste 100, Salt Lake City, UT84111, Attn Melinda Orth; Tel: (801) 272-9294. 7 Holders As of March 20, 2012 there were 147 holders of record of 156,000,000 outstanding shares of common stock of the Company, which does not include shareholders who own our shares in so-called “street name.” Dividends Holders of our common stock are entitled to dividends if declared by the Board of Directors out of funds legally available therefore. As of December 31, 2011 no cash dividends have been declared. Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operation, financial condition, contractual and legal restrictions and other factors the board of directors deem relevant. Equity Compensation Plans As of December 31, 2011, we did not have any equity compensation plans. Recent Sales of Unregistered Securities None in the fiscal year ended December 31, 2011 Recent Purchases of Equity Securities by us and our Affiliated Purchasers We have not repurchased any of our common stock and have no publicly announced repurchase plans or programs as of December 31, 2011. Item6.Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including, "could" "may,” "will,” "should,” "expect,” "plan,” "anticipate,” "believe,” "estimate,” "predict,” "potential" and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this Annual Report. Overview of our Business We were engaged through our Harbin SenRun subsidiary in the forestry business in Heilongjiang Province, People’s Republic of China. We managed four major forest centers having a total of 1,561 hectares of land, and cut timber in order to sell the logs in the commercial market. However, for the year ended December 31, 2007 and subsequent years, Harbin SenRun lost its wood cutting quota for log sales from the Heilongjiang Bureau of Forestry and has had no revenues. The Board of Directors of our company decided to sell the stock of Jin Yuan Global Ltd., the parent of Harbin SenRun, on December 14, 2010, to Land Synergy, Ltd., a British Virgin Islands company, for US$2,000.00. As of July 15, 2010, we closed on the acquisition of Hanzhong Hengtai Bio-Tech Limited, a company organized and existing under the laws of the People’s Republic of China (“Hengtai”). Hengtai is a variable interest entitycontrolled by our subsidiary, Financial International (Hong Kong) Holdings, a company organized and existing under the laws of the Hong Kong SAR of the People’s Republic of China. Hengtai’s business is the plantation and sale of garden plants including Chinese Yew, as well as Aesculus, Dove Tree and Dendrobium, among others. Hengtai was incorporated on October 22, 2003 with a registered capital of RMB 15 million. The registered address of the Company is located in Economic Development Zone of Hanzhong City, Shaan’xi Province, People’s Republic of China. 8 Hengtai currently has 13 forestry centers and occupies approximately 16.0 square kilometers (or 24,000 Mu). It is estimated that Hengtai has over 11,000,000 valuable plants, including 8,000,000 Chinese Yews, 1,000,000 Chinese Dove Trees, 300,000 Aesculus, 2,000,000 Dendrobium (and 30+ other species, including Crape Myrtle, Magnolia Denudate, Osmanthus Fragrans etc.). Chinese Yew is the primary product of Hengtai and the Company is focusing its efforts on planting two types of Chinese Yews that carry the biological names Taxus chinensis var. mairei and Taxus madia. Currently they take up approximately 28% (4.5 sq km or 6750 Mu) of the planting area of the Company. According to a finding of the Chinese government, Chinese Yews species like Taxus madia and Taxus chinensis have Paclitaxel content in their bark. Paclitaxel is an FDA approved chemical for use in the treatment of certain cancers and is marketed by Bristol Myers Squibb Corp., among other companies, in many countries as a chemotherapy agent for the treatment of cancer. Hengtai’s open wood field planting area also carries a variety of other plants among Chinese Yew in order to optimize the use of the terrain. Mixed planting of taller plants not only will provide shade for Chinese Yews in the field; but also will diversify the income source of the Company. Currently, Chinese Yew is mixed planted with species including magnolia grandiflora, fragrans, crape myrtle, ginkgo, Davidia involucrate horse chestnut. Currently, our Chinese Yew and other plants are all sold as garden plants in potted form used in landscaping across China. Hengtai develops the landscaping markets for Chinese Yew and other plantations in key Chinese cities including Beijing, Shanghai, Chongqing, among others by virtue of establishing garden plants landscape exhibitions in selected cities. The management believes that sales of Chinese Yew will also promote the sales of other seedlings and garden plants provided by the Company. The results of operations of Hengtai are consolidated in our financial statements since Hengtai is a controlled by our subsidiary, FIHK. Results of Operations Fiscal Year Ended December 31, 2011 Compared to the Fiscal Year Ended December 31, 2010 Year Ended December 31, Net Sales Revenue: $ $ General and Administrative Expenses: $ $ Income (Loss) Before Taxes: $ $ Net Income (Loss): $ $ Net Sales We had net sales of $2,184,165 for the year ended December 31, 2011 and $1,183,939 for the year ended December 31, 2010. Our sales increased by $1,000,226 or approximately 84%. The increase was primarily due to increased demand for Chinese Yew and the Company’s marketing efforts. 9 Cost of Sales and Gross Pofit For the years ended December 31, 2011 and 2010, cost of sales amounted to $1,753,334 and 1,013,115. We attribute the higher cost of sales to increased sales. Gross profit for the year ended December 31, 2011 was $430,831 as compared to $170,824 for the year ended December 31, 2010. Operating Expenses For the year ended December 31, 2011, total operating expenses were $413,583 as compared to $155,142 for the year ended December31, 2010, an increase of $258,441, or approximately 167%. The result was mainly due to higher payroll and other general and administrative expenses in 2011, such as higher fees for professional services related to being a public company. Other Income (Expenses) Our other income during the year ended December 31, 2011 amounted to $171,774, higher than the previous comparable period. The result was mainly due to the increase of other income and decrease of other expenses. Net Income (Loss) Net income was $189,022 for the year ended December 31, 2011, as compared to a net loss of $602,528 for the same period in 2010. The increase in net income was due to higher sales and decrease in other expenses in 2011. Liquidity and Capital Resources At December 31, 2011, we had cash and cash equivalents of $16,308. Net cash provided by (used in) operating activities for the year ended December 31, 2011 was ($62,138) as compared to $148,299 for the year ended December 31, 2010. For the year ended December 31, 2011, we had net income of $189,022, our inventories increased by $418,874, accounts payable increased by $21,143, accounts receivable decreased by $5,470, prepayments increased by $100,031, other receivables decreased by $12,401, accrued liabilities and other current liabilities increased by $145,573, offset by non-cash items such as depreciation and amortization of $7,782, and bad debts provision of $45,924. For the year ended December 31, 2010, we used cash to fund our loss of $602,528, our inventories decreased by $64,363, accounts payable decreased by $5,906, accounts receivable increased by $93,841, prepayments increased by $22,473, other receivables increased by $23,775, accrued liabilities and other current liabilities increased by $170,604, offset by non-cash items such as depreciation and amortization of $3,483, and bad debts provision of $1,969. Net cash used in investing activities for the year ended December 31, 2011 was $57,604 as compared to $19,324 for the year ended December 31, 2010. For the years ended December 31, 2011 and 2010, we used cash of $75,723 and $5,098 for purchase of property and equipment, respectively. For the years ended December 31, 2011 and 2010, we lent $46,053 and $29,226 to related parties, respectively. For the year ended December 31, 2011, we received proceeds of $63,553 from repayment of loan to related parties. For the year ended December 31, 2010, we received net proceeds of $13,000 from the disposal of property, plant and equipment, and $2,000 from the disposal of capital share of subsidiary. Net cash provided by financing activities for the year ended December 31, 2011 was $87,700 as compared to net cash used in financing activities for the year ended December 31, 2010 of $35,592. For the years ended December 31, 2011 and 2010, we received proceeds of $73,298 and 62,606 from related parties, respectively. We also repaid $365 and $78,903 to related parties, respectively for the years ended December 31, 2011 and 2010. For the year ended December 31, 2011, we received proceeds of $52,705 from short- and long-term loans. For the years ended December 31, 2011 and 2010, we repaid $51,188 and $19,295, respectively for short- and long-term loans. For the year ended December 31, 2011, we received proceeds of $13,250 from capital contribution. 10 We have not generated sufficient cash flows from operations. If we do not generate enough revenues from the sales of our products to meet the cash needs, we will need other financing to continue to operate. As we work to increase sales of our products, we expect to increase cash flows from operations. However, we may choose at any time to raise capital through private debt or equity financing to strengthen our financial position and facilitate growth. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Inflation China Forestry believes that inflation has not had a material effect on its operations to date. Critical Accounting Policies The discussion and analysis of China Forestry’s financial condition presented in this section are based upon the audited financial statements of the company, which have been prepared in accordance with the generally accepted accounting principles in the United States. During the preparation of the financial statements, the company was required to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, the company evaluates its estimates and judgments, including those related to investments, fixed assets, income taxes and other contingencies. The company bases its estimates on historical experience and on various other assumptions that it believes are reasonable under current conditions. Actual results may differ from these estimates under different assumptions or conditions. Financial Instruments The carrying amount reported in the balance sheet for cash, accounts receivable, inventory, other receivables, short-term loans, accounts payable, other payables, accrued expenses, interest payable and long-term loans approximate fair value because of the immediate or short-term maturity of these financial instruments. Fair Value Accounting The Company adopted the standard “Fair Value Measurements,” codified with ASC 820 and effective January 1, 2008.The provisions of ASC 820 are to be applied prospectively. ASC 820 clarifies that fair value is an estimate of the exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (i.e. the exit price at the measurement date).Under ASC 820, fair value measurements are not adjusted for transaction cost.ASC 820 provides for use of a fair value hierarchy that prioritizes inputs to valuation techniques used to measure fair value into three levels: Level 1: Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2: Input other than quoted market prices that are observable, either directly or indirectly, and reasonably available. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the Company. Level 3: Unobservable inputs. Unobservable inputs reflect the assumptions that the Company develops based on available information about what market participants would use in valuing the asset or liability. 11 An asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Availability of observable inputs can vary and is affected by a variety of factors. The Company uses judgment in determining fair value of assets and liabilities and Level 3 assets and liabilities involve greater judgment than Level 1 and Level 2 assets or liabilities. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, demand deposits with banks. Cash deposits with banks are held in financial institutions in China, which has no federally insured deposit protection. Accordingly, the Company has a concentration of credit risk related to these uninsured deposits. Accounts Receivable Accounts receivable are stated at the amount management expects to collect from outstanding balances.Management provides for probable uncollected amounts through a charge to earnings and a credit to an allowance for bad debts based on its assessment of the current status of individual accounts.Balances that are still outstanding after management has used reasonable collection efforts are written off through a charge to the allowance for bad debts and a credit to accounts receivable. Inventories Inventories are stated at the lower of cost, as determined on a standard cost basis, or net present value.Costs of inventories include purchase and related costs incurred in bringing the products to their present location and condition. Management also regularly evaluates the composition of the Company’s inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Property, Plant, and Equipment Property, plant and equipment are initially recognized recorded at cost.Gains or losses on disposals are reflected as gain or loss in the period of disposal.The cost of improvements that extend the life of plant and equipment are capitalized.These capitalized costs may include structural improvements, equipment and fixtures. All ordinary repairs and maintenance costs are expensed as incurred. Depreciation for financial reporting purposes is provided using the straight-line method over the estimated useful lives of the assets: Buildings 10years Machinery and equipment 5years Transportation equipment 5years Office equipment 5years Intangible Assets Intangible assets are stated in the balance sheet at cost less accumulated amortization. The costs of the intangible assets are amortized on a straight-line basis over their estimated useful lives. The respective amortization periods for the intangible assets are as follows: Land use right 30-70 years 12 Impairment of Long-Lived Assets The Company accounts for impairment of plant and equipment and amortizable intangible assets in accordance with the standard, “Accounting for Impairment of Long-Lived Assets and Long-Lived Assets to be Disposed Of,” codified with ASC 360, which requires the Group to evaluate a long-lived asset for recoverability when there is event or circumstance that indicate the carrying value of the asset may not be recoverable. An impairment loss is recognized when the carrying amount of a long-lived asset or asset group is not recoverable (when carrying amount exceeds the gross, undiscounted cash flows from use and disposition) and is measured as the excess of the carrying amount over the asset’s (or asset group’s) fair value. Comprehensive Income The standard, “Reporting Comprehensive Income,” codified with ASC 220, requires disclosure of all components of comprehensive income and loss on an annual and interim basis. Comprehensive income and loss is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources.The comprehensive income arose from the effect of foreign currency translation adjustments. Revenue Recognition The Company generates revenues from the sales of plants, such as Taxus mairei and etc. Sales are recognized when the following four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectability is reasonably assured.Sales are presented net of value added tax (VAT). No return allowance is made as products returns are insignificant based on historical experience. Income Taxes The Company accounts for income taxes in accordance with the standard, "Accounting for Income Taxes.," codified with ASC 740. ASC 740 requires an asset and liability approach for financial accounting and reporting for income taxes and allows recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Group is able to realize their benefits, or that future deductibility is uncertain. Earnings (Loss) Per Share Basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during each period.Diluted earnings per share is computed by dividing net income by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period.At December 31, 2011, the Company had no common stock equivalents that could potentially dilute future earnings per share. Segment Information The standard, “Disclosures about Segments of an Enterprise and Related Information,” codified with ASC 280, requires certain financial and supplementary information to be disclosed on an annual and interim basis for each reportable segment of an enterprise. The Company believes that it operates in one business segment (research, development, production, marketing and sales) and in one geographical segment (China), as all of the Company’s current operations are carried out in China. 13 Foreign Currency Translation The Company’s functional currency is Chinese Renminbi (“RMB”) and its reporting currency is the U.S. dollar.Transactions denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the date of the transactions. Exchange gains or losses on transactions are included in earnings. The consolidated financial statements of the Company are translated into U.S. dollars in accordance with the standard, “Foreign Currency Translation,” codified with ASC 830, using year-end rates of exchange for assets and liabilities, and average rates of exchange for the period for revenues, costs, and expenses and historical rates for equity. Translation adjustments resulting from the process of translating the local currency consolidated financial statements into U.S. dollars are included in determining comprehensive income. At December 31, 2011 and 2010, the cumulative translation adjustments of $204,350 and $192,474, respectively, were classified as items of accumulated other comprehensive income in the stockholders’ equity section of the balance sheet. For the years ended December 31, 2011 and 2010, other comprehensive income was $11,876 and $21,640, respectively. The exchange rates used to translate amounts in RMB into U.S. dollars for the purposes of preparing the consolidated financial statements were as follows:As of December 31, 2011 and 2010, the Company used the period-end rates of exchange for assets and liabilities of $1 to RMB6.294 and $1 to RMB6.5897, respectively. For the years ended December 31, 2011 and 2010, the Company used the period’s average rate of exchange to convert revenues, costs, and expenses of $1 to RMB6.4632 and $1 to RMB6.769, respectively. The Company used historical rates for equity. Related Parties A party is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company.Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. A party which can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. Commitments and Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Recently Issued Accounting Pronouncements In October2009, the FASB issued ASU No.2009-13, “Multiple-Deliverable Revenue Arrangements—a consensus of the FASB Emerging Issues Task Force,” that provides amendments to the criteria for separating consideration in multiple-deliverable arrangements. As a result of these amendments, multiple-deliverable revenue arrangements will be separated in more circumstances than under existing U.S. GAAP. The ASU does this by establishing a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific objective evidence nor third-party evidence is available. A vendor will be required to determine its best estimate of selling price in a manner that is consistent with that used to determine the price to sell the deliverable on a standalone basis. This ASU also eliminates the residual method of allocation and will require that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method, which allocates any discount in the overall arrangement proportionally to each deliverable based on its relative selling price. Expanded disclosures of qualitative and quantitative information regarding the application of the multiple-deliverable revenue arrangement guidance are also required under the ASU. The ASU does not apply to arrangements for which industry specific allocation and measurement guidance exists, such as long-term construction contracts and software transactions. For the Company, ASU No.2009-13 is effective beginning January1, 2011. The Company may elect to adopt the provisions prospectively to new or materially modified arrangements beginning on the effective date or retrospectively for all periods presented. The Company is currently evaluating the impact of this standard on its consolidated results of operations and financial condition. 14 In October2009, the FASB issued ASU No.2009-14, “Certain Revenue Arrangements That Include Software Elements—a consensus of the FASB Emerging Issues Task Force,” that reduces the types of transactions that fall within the current scope of software revenue recognition guidance. Existing software revenue recognition guidance requires that its provisions be applied to an entire arrangement when the sale of any products or services containing or utilizing software is considered more than incidental to the product or service. As a result of the amendments included in ASU No.2009-14, many tangible products and services that rely on software will be accounted for under the multiple-element arrangements revenue recognition guidance rather than under the software revenue recognition guidance. Under the ASU, the following components would be excluded from the scope of software revenue recognition guidance: the tangible element of the product, software products bundled with tangible products where the software components and non-software components function together to deliver the product’s essential functionality, and undelivered components that relate to software that is essential to the tangible product’s functionality. The ASU also provides guidance on how to allocate transaction consideration when an arrangement contains both deliverables within the scope of software revenue guidance (software deliverables) and deliverables not within the scope of that guidance (non-software deliverables). For the Company, ASU No.2009-14 is effective beginning January1, 2011. The Company is currently evaluating the impact of this standard on its consolidated results of operations and financial condition. In January2010, the FASB issued ASU No.2010-6, “Improving Disclosures About Fair Value Measurements,” that amends existing disclosure requirements under ASC 820 by adding required disclosures about items transferring into and out of Levels 1 and 2 in the fair value hierarchy; adding separate disclosures about purchases, sales, issuances, and settlements relative to Level 3 measurements; and clarifying, among other things, the existing fair value disclosures about the level of disaggregation. For the Company, this ASU is effective for the first quarter of 2010, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which is effective beginning the first quarter of 2011. Since this standard impacts disclosure requirements only, its adoption will not have a material impact on the Company’s consolidated results of operations or financial condition. In April2010, the FASB issued ASU No.2010-17, Milestone Method of Revenue Recognition— a consensus of the FASB Emerging Issues Task Force that recognizes the milestone method as an acceptable revenue recognition method for substantive milestones in research or development arrangements. This standard would require its provisions be met in order for an entity to recognize consideration that is contingent upon achievement of a substantive milestone as revenue in its entirety in the period in which the milestone is achieved. In addition, this ASU would require disclosure of certain information with respect to arrangements that contain milestones. For the Company, this standard would be required prospectively beginning January1, 2011. The Company is currently evaluating the impact of this standard on its consolidated results of operations and financial condition. In May2011, the FASB issued ASU No.2011-04, Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This standard clarifies guidance on how to measure fair value and is largely consistent with existing fair value measurement principles. The ASU also expands existing disclosure requirements for fair value measurements and makes other amendments. For the Company, this ASU is effective prospectively beginning January1, 2012. The adoption of this standard is not expected to have a material impact on the Company’s consolidated results of operations or financial condition. In June2011, the FASB issued ASU No.2011-05, Presentation of Comprehensive Income, and in December2011 issued ASU No.2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05. These standards require entities to present items of net income and other comprehensive income either in a single continuous statement, or in separate, but consecutive, statements of net income and other comprehensive income. The new requirements do not change which components of comprehensive income are recognized in net income or other comprehensive income, or when an item of other comprehensive income must be reclassified to net income. Also, the earnings-per share computation does not change. However, the current option under existing standards to report other comprehensive income and its components in the statement of changes in equity is eliminated. For the Company, these standards are effective retrospectively beginning January1, 2012. Since these standards impact presentation and disclosure requirements only, their adoption is not expected to have a material impact on the Company’s consolidated results of operations or financial condition. 15 Item 7A.Quantitative and Qualitative Disclosures about Market Risk Not required for smaller reporting company. Item8.Financial Statements and Supplementary Data The financial statements are attached immediately after the signature page of this Form 10-K Annual Report. Item9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Item9A.Controls and Procedures Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the Company’s disclosure controls and procedures(as defined under Rule 13a-15(e) or 15d-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO concluded that the Company’s disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules, regulations and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. Management Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the company in accordance with Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the (i) effectiveness and efficiency of operations, (ii) reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles, and (iii) compliance with applicable laws and regulations. 16 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of the Company’s internal control over financial reporting based on the criteria set forth in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on this evaluation, management has concluded that the Company’s internal control over financial reporting was effective as of December 31, 2011. This annual report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management's report in this annual report. Changes in Internal Controls During the quarter ended December 31, 2011, there were no changes in our internal control over financial reporting that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Evaluation of Disclosure Control Our Chief Executive Officer and Chief Financial Officer (the principal executive officer and principal financial officer, respectively) have concluded, based on their evaluation as of December 31, 2011, that the design and operation of our "disclosure controls and procedures" (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended ("Exchange Act")) are effective to ensure that information required to be disclosed in the reports filed or submitted by us under the Exchange Act is accumulated, recorded, processed, summarized and reported to the management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding whether or not disclosure is required. Item9B.OtherInformation None. PARTIII Item10.Directors,Executive Officers and Corporate Governance All directors hold office for one-year terms until the election and qualification of their successors. Officers are elected annually by the board of directors and serve at the discretion of the board. On May 30, 2011, Yuan Tian resigned from the Board of Directors and from the office of Chief Executive Officer and Man Ha resigned from the Board of Directors and from the office of Chief Financial Officer of the Company. Yuan Tian and Man Ha did not resign because of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Degong Han resigned from the positions of President and Secretary. Degong Han, the remaining director has appointed three nominees to the Board of Directors, as follows:Shengli Liu, Yueping Li, and Shuncheng Ma, all citizens and residents of China, who have become directors of the Company. 17 The following table setforth the information of our current directors and officers: Name Age Position Shengli Liu 43 Chairman, President and Director Yueping Li 48 Chief Executive Officer and Director Shuncheng Ma 48 Chief Financial Officer and Director Chunli Li 51 Secretary Degong Han 55 Director Mr. Shengli Liu, Chairman, President and Director, age 43, has over 15 years working experience in corporate management. Since 2007, Mr. Liu served as the chairman of Xi’an Edward Co., Ltd. From 1999 to 2006, he served as the chairman of Shaanxi Henglida Business Co. Ltd. In 1998 Mr. Liu served as the manager of Xi’an Railway Bureau Labor Service Co. Ltd. He acquired a Bachelors Degree in Economic Management from Shaanxi Provincial China’s Communist Party College in 1990. Mr. Yueping Li, Chief Executive Officer and Director, age 48, has more than 20 years business and management experience. From 2005 to present, he served as chairman of Shaanxi Yinlian Credit Guarantee Co. Ltd. In 2003 and 2004, Mr. Li was the vice-manager of Shaanxi International Trust and Investment Corporation Holding Company. From 1996 to 2002, he served as General Manager in Beijing Boming Castor-oil Plant Co., Ltd. Mr. Li served as project manager in China Machinery and Equipment Import & Export Company from 1992 to 1996. He worked as Northwest commissioner in Mechanical Engineering Company of Shougang Group from 1989 to 1991. Mr. Li acquired his Bachelors Degree of Engineering at Beijing Institute of Technology in 1986, and received his Masters of Engineering Degree in 1989. Mr. Shuncheng Ma, Chief Financial Officer and Director, age 48, worked as general manager in Shaanxi Hongbao Green Engineering Co. Ltd. since 1999. He worked as general manager in Lvbao Industrial Co. Ltd. from 1995 to 1999. Mr. Ma graduated from Northwest University in 1986 with a Bachelors Degree in Mathematics and received an EMBA at Northwest University Economic Management College in 2005. Chunli Li.Secretary. From 2010 to present, Mr. Li., age 51, has acted as manager of the Engineering Department of Shaanxi Libao Ecology Techonology Co. Ltd. From 2005 to 2006, he was the vice -manager of Xi’an Shili Electric Power Co., Ltd. From 2001 to 2004, he served as General Manager of Shaanxi Naide High-Tech Development Co., Ltd. Mr. Li received his Bachelors Degree from Shaanxi Province Agriculture College in 1984. Degong Han.Mr. Han, age 55, used to work in YiChun Xinqing Forestry Bureau as a supervisor of the sales department in 1979. After 4 years, he was promoted to the position of administrator and in 1995, Han was the senior manager of the forestry bureau. In August 1990, Han achieved the Reward Degree of Forestry Studies.From 1996 to 2003, Han began to research the innovation of the forestry industry. And from 2004, he founded Harbin Senrun Forestry Development Limited. Meetings of Our Board of Directors The Registrant’s Board of Directors took all actions by unanimous written consent without a meeting during the fiscal year ended December 31, 2011. The Registrant’s Board of Directors took all actions by unanimous written consent without a meeting during the fiscal year ended December 31, 2010. Board Committees Audit Committee. The Company intends to establish an audit committee of the board of directors, which will consist of soon-to-be-nominated independent directors. The audit committee’s duties would be to recommend to the Company’s Board of Directors the engagement of independent auditors to audit the Company’s financial statements and to review the Company’s accounting and auditing principles. The audit committee would review the scope, timing and fees for the annual audit and the results of audit examinations performed by the internal auditors and independent public accountants, including their recommendations to improve the system of accounting and internal controls. The audit committee would at all times be composed exclusively of directors who are, in the opinion of the Company’s Board of Directors, free from any relationship which would interfere with the exercise of independent judgment as a committee member and who possess an understanding of financial statements and generally accepted accounting principles. Compensation Committee.The Company intends to establish a compensation committee of the Board of Directors. The compensation committee would review and approve the Company’s salary and benefits policies, including compensation of executive officers. Director Compensation We have no standard arrangement pursuant to which our directors are compensated for their services in their capacity as directors. The Board of Directors may award special remuneration to any director undertaking any special services on behalf of our company other than services ordinarily required of a director. No director received and/or accrued any compensation for his services as a director, including committee participation and/or special assignments. 18 Significant Employees Other than the directors and officer described above, we do not expect any other individuals to make a significant contribution to our business. Family Relationships There are no familial relationships between or among our officers and directors. No Legal Proceedings None of our directors, executive officers, promoters or control persons has been involved in any of the following events during the past five years: — any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; — any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); — being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or — being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Section 16(a) Beneficial Ownership Compliance Reporting Under Section 16(a) of the Exchange Act, all executive officers, directors, and each person who is the beneficial owner of more than 10% of the common stock of a company that files reports pursuant to Section 12 of the Exchange Act, are required to report the ownership of such common stock, options, and stock appreciation rights (other than certain cash-only rights) and any changes in that ownership with the Commission. Specific due dates for these reports have been established, and the Company is required to report, in this Form 10-K, any failure to comply therewith during the fiscal year ended December31, 2011.During the fiscal year ended December 31, 2011, all our directors and officers have complied with the Section 16(a) of the Exchange Act to report the ownership of such common stock, options, and stock appreciation rights (other than certain cash-only rights) and any changes in that ownership with the Commission except that our president and director Shengli Liu did not file a Form 4 to report his transfer of a total of 14,879,532 shares of common stock to Wealthstand Limited, Winnport Group Limited and Fine Honor Limited on July 11, 2011. Code of Ethics The Company adopted a Code of Ethics that applies to the Company’s principal chief executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, as well as other employees (the "Code of Ethics"), a copy of which is attached as Exhibit 10.1 to our Form 8-K filed on December 19, 2008. The Code of Ethics is designed with the intent to deter wrongdoing, and to promote the following: — Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships — Full, fair, accurate, timely and understandable disclosure in reports and documents that a small business issuer files with, or submits to, the Commission and in other public communications made by the small business issuer — Compliance with applicable governmental laws, rules and regulations — The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code — Accountability for adherence to the code 19 Item11.Executive Compensation The following Summary Compensation Table sets forth, for the years indicated, all cash compensation paid, distributed or accrued for services, including salary and bonus amounts, rendered in all capacities by the Company’s chief executive officer and all other executive officers who received or are entitled to receive remuneration in excess of $100,000 during the stated periods. SUMMARY COMPENSATION TABLE Name of Officer Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total Shengli Liu $ 9,530 Yueping Li $ 7,940 Shuncheng Ma $ 7,940 Chunli Li Option Grants in Last Fiscal Year There were no options granted to any of the named executive officers during the year ended December31, 2011. During the year ended December 31, 2011, none of the named executive officers exercised any stock options. Pension, Retirement or Similar Benefit Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers. We have no material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of the Board of Directors or a committee thereof. Employment Agreements The Company has no employment agreements with any of its employees. Equity Compensation Plan The Company currently does not have any equity compensation plans; however the Company is currently deliberating on implementing an equity compensation plan. Directors’ and Officers’ Liability Insurance The Company currently does not have insurance insuring directors and officers against liability; however, the Company is in the process of investigating the availability of such insurance. 20 Compensation Committee We currently do not have a compensation committee of the Board of Directors. The Board of Directors as a whole determines executive compensation. Compensation of Directors We did not pay our directors any compensation for services rendered as a director in the year ended December 31, 2011. We have no standard arrangement pursuant to which our directors are compensated for their services in their capacity as directors. The Board of Directors may award special remuneration to any director undertaking any special services on behalf of our company other than services ordinarily required of a director. No director received and/or accrued any compensation for his services as a director, including committee participation and/or special assignments. Change of Control Compensatory Plans As of December 31, 2011, we had no pension plans or compensatory plans or other arrangements which provide compensation on the event of termination of employment or change in control of us. Item12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth the information concerning the number of shares of our common stock beneficially owned as of December 31, 2011 by: (i) each of our directors, (ii) each of our named executive officers and (iii) owners of 5% or more of our common shares. There was no other person or group known by us to beneficially own more than 5% of our outstanding shares of common stock. Unless otherwise indicated, the shareholders listed below possess sole voting and investment power with respect to the shares they own. Except as otherwise specified below, the address of each beneficial owner listed below is Economic Development Zone of Hanzhong City, Shaan’xi Province, The People’s Republic of China Title of Class(1) Name Number of Shares Owned Percent of Voting Power Other Principal Stockholders (5%) Common Bin Li(2) 28.8 % Common Shengli Liu(3) 35.8 % Common All more than 5% stockholders 64.6 % Directors and Executive Officers Common Shengli Liu(3), President, Director 35.8 % Common Shuncheng Ma, Director, CFO Common Yueping Li, Director, CEO Common Chunli Li, Secretary Common Degong Han, Director % Common All Officers and Directors as a Group (5 persons) 40.3 % For purposes of the calculations in this table, there are 200,000,000 issued and outstanding shares of Common Stock because 44,000,000 of the shares underlying the $1.0 million convertible promissory note are deemed to be beneficially owned. Bin Li is the beneficial owner of 40,000,000 shares of Common Stock, and a 40% interest in the principal amount of a $1.0 million convertible promissory note, which currently entitles him to convert his principal amount into 17,600,000 shares of Common Stock. Shengli Liu is the beneficial owner of 45,120,477shares of Common Stock, and a 60% interest in the principal amount of a $1.0 milliion convertible promissory note, which currently entitles him to convert his principal amount into 26,400,000 shares of Common Stock. 21 Item13.Certain Relationships, Related Transactions, and DirectorIndependence Bin Li and Shengli Liu are the Company’s stockholders to whom $1,000,000 convertible promissory note was issued on July 15, 2010. The note bears a 10% annual interest andis convertible into 68,000,000 shares to the Company’s common stock. However, since the Company only has 200,000,000 shares of common stock authorized, the note is only convertible into 44,000,000 shares. At such time as the authorized common stock is increased, it will be fully convertible into the agreed upon 68,000,000 shares. On December 31, 2011, the unpaid principal is $1,000,000. Except for the transactions described above, there are no proposed transactions and no transactions during the past two years to which the Company was (or is) a party, and in which any officer, director, or principal stockholder, or their affiliates or associates, was also a party. Director Independence Our securities are quoted on the OTCQB tier of OTC Markets Group inter-dealer quotation and trading system, which does not have any director independence requirements.Once we engage further directors and officers, we will develop a definition of independence and examine the composition of our Board of Directors with regard to this definition. Item14.PrincipalAccounting Fees and Services. Audit and Non-Audit Fees The following table represents fees for the professional audit services and fees billed for other services rendered by our auditors for the audit of our annual financial statements for the years ended December 31, 2011 and December 31, 2010 and any other fees billed for other services rendered by our auditors during these periods. Yichien Yeh, CPA Year ended December 31, 2011 Audit fees $ Audit-related fees $ Tax fees $ All other fees $ Total $ Yichien Yeh, CPA Year ended December 31, 2010 Audit fees $ Audit-related fees $ Tax fees $ All other fees $ Total $ 22 PARTIV Item15.Exhibits and Financial Statement Schedules (a) (1) Financial Statements The financial statements are attached immediately after the signature page of this Form 10-K Annual Report. (a) (2) Financial Statement Schedules None. The financial statement schedules are omitted because they are inapplicable or the requested information is shown in our financial statements or related notes thereto. Exhibits Exhibit Number Exhibit Description Articles of Incorporation of the Company (1) Bylaws of the Company (1) Share Exchange Agreement by and among Patriot Investment Corporation, Bradley Shepherd, Everwin Development, Ltd., Harbin SenRun Forestry Development Co., Ltd., Jin Yuan Global Limited and Jin Yuan Global Limited Trust (2) Share Exchange Agreement by and between China Forestry, Inc., Financial International (Hong Kong) Holdings Co. Ltd., LIU, Shengli, LI, Bin, and Hanzhong Hengtai Bio-Tech Limited (3) Operating Agreement by and among China Forestry, Inc., Financial International (Hong Kong) Holdings Co. Ltd., LIU, Shengli, LI, Bin, and Hanzhong Hengtai Bio-Tech Limited (4) Sale and Purchase Agreement between China Forestry, Inc. and Land Synergy Limited (5) List of Subsidiaries Financial International (Hong Kong) Holdings Co. Limited Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) 23 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) The following materials from our Annual Report on Form10-K for the year ended December 31, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i)the Consolidated Balance Sheets, (ii)the Consolidated Statements of Operations, (iii) the Consolidated Statements of Stockholders' Equity(iv) the Consolidated Statements of Cash Flows, and (v)Notes to Consolidated Financial Statements. 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation Incorporated by reference from Exhibit 3 to Patriot Investment Corporation’s Form 10-SB12G filed with the Commission on April 13, 1999. Included as an exhibit to our Form 8-K filed with the Commission on July 2, 2007. Included as an exhibit to our Form 8-K filed with the Commission on June 16, 2010. Included as an exhibit to our Form 8-K filed with the Commission on July 16, 2010. Included as an exhibit to our Form 8-K filed with the Commission on December 17, 2010. Filed herewith. ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Exchange Act, the Company has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA FORESTRY, INC. Date :March 28, 2012 By: /s/ Shengli Liu Shengli Liu President, Director 24 CHINA FORESTRY, INC. AND SUBSIDIARIES TABLE OF CONTENTS TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Report of Independent Registered Public Accounting Firm 26 Consolidated Balance Sheets as of December 31, 2011 and 2010 27 Consolidated Statements of Operations for the Years Ended December 31, 2011 and 2010 28 Consolidated Statements of Cash Flows for the Years Ended December 31, 20110 and 2010 29 Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income for the Years Ended December 31, 2011 and 2010 30 Notes to the Consolidated Financial Statements 31 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Forestry, Inc. We have audited the accompanying consolidated balance sheets of China Forestry, Inc. as of December 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity (deficit) and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Forestry, Inc. as of December 31, 2011 and 2010 and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred accumulated deficits of $2,491,558 and $2,680,580 as of December 31, 2011 and 2010, respectively. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning this matter are also described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Yichien Yeh, CPA Oakland Gardens, New York March 19, 2012 26 RDGXBRLParseBegin CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash and cash equivalents $ Restricted cash (Note 10) - Accounts receivable, net (Note 5) Other receivables Other receivables-related parties (Note 17) Inventories (Note 6) Prepayment (Note 7) Total Current Assets Property, plant and equipment, net (Note 8) Intangible assets (Note 9) Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans (Note 10) $ Accounts payable Other payables Due to related parties (Note 17) Accrued expenses Interest payable Advance from customers Long-term loans due within one year (Note 11) Total Current Liabilities Convertible promissory note-shareholders (Note 12) Total Liabilities Shareholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized, 156,000,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Accumulated other comprehensive income Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements 27 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, Revenue Net sales $ $ Cost of Godds Sold ) ) Gross Profit Operating Expenses Selling expenses General and administrative expenses (Note 13) Total operating expenses Income from operations Other Income (Expenses) Interest expense ) ) Other income Other expenses ) ) Total other income (expenses) ) Inocme (Loss) before income taxes ) Income taxes - - Net Income (Loss) $ $ ) Earnings (Loss) per share - basic and diluted $ $ Weighted average shares outstanding- basic and diluted See Notes to Consolidated Financial Statements. 28 CHINA FORESTRY, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity (Deficit) and Comprehensive Income For the Years Ended December 31, 2011 and 2010 Common Stock Additional Accumulated Other Comprehensive Par Paid-In Comprehensive Accumulated Income Shares ($0.001) Capital Income Deficit Total (loss) Balance as of December 31, 2009 $ $ $ $
